Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 23, 2019

The Court of Appeals hereby passes the following order:

A20D0213. MARVA MONROE v. CITIZENS TRUST BANK C/O MCBRYAN,
    LLC.

      Citizens Trust Bank filed suit against Marva Monroe in magistrate court. The
magistrate court entered default judgment in favor of the bank, and Monroe filed this
application for discretionary appeal.1 We lack jurisdiction because this matter has not
been reviewed by the state or superior court.
      As a general rule, “[t]he only avenue of appeal available from [a] magistrate
court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo
appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406
SE2d 225) (1991); see OCGA § 15-10-41 (b). If a party is aggrieved by the ruling
of the state or superior court, that party may then seek discretionary review in this
Court. See OCGA § 5-6-35 (a) (1), (11). However, this Court may only address
magistrate court matters that already have been reviewed by the state or superior
court. See Westwind Corp. v. Washington Fed. S & L Assn., 195 Ga. App. 411, 411
(1) (393 SE2d 479) (1990).




      1
         Monroe filed her discretionary application in the Supreme Court, which
transferred the matter to this Court.
      Accordingly, we lack jurisdiction to consider Monroe’s application for
discretionary appeal, which is hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    12/23/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.